Citation Nr: 9934590	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for right 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for left 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by some 
limitation of motion, pain on use and fatigability, without 
clinical demonstration of subluxation or instability.

3.  The veteran's left knee disability is manifested by some 
limitation of motion, pain on use and fatigability, without 
clinical demonstration of subluxation or instability.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260 and 5261 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260 
and 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the claims for increased evaluations for right knee 
and left knee patellofemoral syndrome, the Board notes that 
when the veteran initiated his appeal of these issues, he was 
appealing the original assignments of disability evaluation 
following awards of service connection.  As such, these 
claims are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the severity 
of these disabilities are to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided a recent VA examination, and has been requested to 
provide private medical records or information enabling VA to 
obtain such records.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The RO has evaluated each of the veteran's patellofemoral 
syndromes as 10 percent disabling under Diagnostic Code 5257, 
by analogy to impairment of the knee with slight recurrent 
subluxation or lateral instability.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Diagnostic Code 5257.

An evaluation of 10 percent is warranted by limitation of 
flexion to 45 degrees, or limitation of extension to 10 
degrees.  An evaluation of 20 percent is warranted by 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  Diagnostic Codes 5260 and 5261.  

A 20 percent evaluation for the knee is also warranted for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint, or impairment 
of the tibia and fibula, consisting of malunion with moderate 
knee or ankle disability.  Diagnostic Codes 5258 and 5262. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  VAOPGCPREC 9-
98.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a July 1994 rating 
decision on appeal granted the veteran service connection for 
right knee patellofemoral syndrome and left knee 
patellofemoral syndrome.  Each disability was assigned a 
noncompensable evaluation, effective October 1993, the day 
after the veteran was separated from active duty.  

The noncompensable evaluations were based in part on the 
report of a December 1993 VA examination.  During the 
examination, the veteran complained of bilateral knee 
cracking and popping, as well as pain that incapacitated him 
for long periods of time and caused days of discomfort.  
Physical examination found intact medial collateral 
ligaments, and a grating sensation on palpation of the left 
patella.  The veteran was able to squat to the floor.  
Radiographic examination of the veteran's knees were normal.  
The veteran was diagnosed as having patellofemoral syndrome 
with mild degree of recurvatum.  The examination report does 
not provide any information regarding the ranges of motion of 
the veteran's knees.

A March 1996 decision by a VA hearing officer increased the 
evaluation of each of the veteran's knee disabilities to 10 
percent, effective October 1993.  The decision was based in 
part on a VA clinical record dated in March 1995 noting that 
the veteran's knees prohibited him from activity, became 
swollen, and sometimes buckled.  On a VA Form 21-2545 
completed in September 1995, the veteran complained of 
bilateral grating and popping of the knees.  However, no 
examination was conducted.

The March 1996 decision was also based in part on testimony 
provided by the veteran during a hearing conducted in January 
1995.  The veteran testified that his bilateral knee 
disability limited his activity and caused pain on use.  
Specifically, he noted that he did not use prescribed 
medication but did use Motrin for pain, and also iced his 
knees to reduce swelling and alleviate pain.  He said that 
about once a week he would have swelling of one or the other 
knee that resulted from over-activity, such as walking for 
more than three miles.  Sometimes, one of the knees would 
buckle or give out, depending on the activity.  He also 
complained of instability.  Every day he experienced cracking 
and a grating sensation when bending his knees.  He said that 
stairs presented the most problems for him, and that 
ascending was worse than descending.  When walking up or down 
stairs, he had to go slowly, one step at a time.  He 
testified that on a good day he might experience no pain, but 
on a bad day he was unable to lift his legs onto a couch by 
himself.  Although each knee was painful, over time the left 
was the more severe.  He said that he had never been told he 
had arthritis.  

In connection with the Board's remand, the veteran was sent 
correspondence in August 1996 and February 1999 requesting 
private or VA medical records, including those specifically 
mentioned by the veteran during a December 1998 VA 
examination, or information enabling VA to obtain such 
records.  No response was received from the veteran.  

The report of the December 1998 VA examination provides that 
the examiner reviewed the veteran's medical records and his 
claims file in connection with his own examination and 
interview of the veteran.  The veteran stated that in October 
1997 he transferred out of his security job and went into 
surveillance, because being on his feet all night long 
aggravated his knees.  The report also notes that the veteran 
complained of knee pain after walking about 50 feet, 
difficulty going up and down stairs, and occasional swelling.  
The veteran reported that he had experienced a marked 
increased in symptoms of the left knee about two and one-half 
weeks earlier.  The symptoms were so severe that he sought 
private treatment, during which he was given a crutch and 
also started to use a soft brace.  A private orthopedic 
surgeon suspected a cartilage injury and performed an MRI 
which the VA examiner reviewed and considered normal. 

On physical examination, the veteran walked with a limp and 
one crutch, and used a soft knee brace with Velcro straps.  
There was questionable soft tissue swelling about the left 
knee with no effusion, and there was no increased warmth 
around either knee.  Range of motion for the left knee was 
from 5 to 10 degrees recurvatum to full flexion.  The range 
of motion for the left knee was painful.  Range of motion for 
the right knee was full.  Cruciate collateral ligaments were 
intact.  McMurray's sign was difficult due to pain but was 
unremarkable with a slight click on the left patella but not 
the right.  There was no significant crepitation beneath the 
right or left patella.  Patellofemoral compression test was 
markedly positive on the left and mildly positive on the 
right.  It was felt that there was some overreaction to pain 
on palpation.  There was marked tenderness over the lateral 
joint on the left knee and no specific tenderness to 
palpation over the joint line on the right.  There was 
tenderness to percussion over the right patellofemoral joint, 
but there was no significant crepitus under the right 
patella.  Cruciate and collateral ligaments were intact on 
the right.  McMurray's sign was negative on the right.  

The diagnoses were history of patellofemoral pain, left knee, 
with marked tenderness to patellar percussion today but no 
definite evidence of chondromalacia; and history of 
patellofemoral syndrome, right knee, painful to percussion 
but no definite evidence of chondromalacia or instability.  

The examiner commented that he was unable to establish 
definite evidence of patellofemoral disease within the left 
or right knee.  Patellofemoral compression did not cause 
significant grating behind either the left or the right 
patella.  Tapping on the patella on both the left and the 
right caused knee pain under the patella, very pronounced on 
the right.  It was felt that it was very painful to 
percussion on the left.  It was felt that there was some 
overreaction to the examination.  The veteran was 
significantly functionally limited by knee pain at that time, 
chronically on a daily basis, because of bilateral knee pain 
for which the veteran apparently had altered his work.  The 
veteran did have pain and fatigability on prolonged walking 
and going up and down stairs.  There was no muscle weakness 
about the knees at that time, and muscle strength was good.  
Range of motion for each knee was noted to be full.  The 
exact nature of the increased symptoms in the left knee had 
not been established.  The examiner was unable to find no 
increased evidence of significant symptoms in the right knee.  
The examiner reviewed the report of a VA orthopedic 
consultation performed that same day and described it as 
normal.  

The report of the referenced VA orthopedic consultation 
provides that the range of motion of each knee was from zero 
to 120 degrees.  There was no instability for either knee.  
The diagnosis was bilateral patellofemoral pain.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for either the right or 
left patellofemoral syndrome.  

In the current claim, there is no radiographic or other 
medical evidence of complaints, findings, symptoms, or 
diagnoses of arthritis of either knee.  As a result, the 
veteran's knees may not be evaluated with separate ratings 
for arthritis.  See VAOPGCPREC 23-97 and 9-98.

Despite the veteran's January 1995 testimony of knee 
instability, the most recent VA orthopedic consultation found 
that there was no instability of either knee.  Diagnostic 
Code 5257.  Similarly, the most recent VA examination found 
that flexion of either knee was not even limited to 45 
degrees, the criteria for a 10 percent evaluation.  Likewise, 
extension of either knee was not even limited to 10 degrees, 
the criteria for a 10 percent evaluation.  Diagnostic Codes 
5260 and 5261.

The medical evidence of record is also negative for any 
clinical indication of impairment of the tibia or fibula, or 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Diagnostic 
Codes 5258 and 5262.  Although the veteran told the most 
recent VA examiner that a private doctor had suspected a 
cartilage injury, the VA examiner reviewed the corresponding 
private MRI results and described them as normal.

The Board recognizes the veteran's complaints of right and 
left knee pain, but finds that this pain is adequately 
contemplated by the current 10 percent evaluations.  The 
Board notes that the report of the most recent VA examination 
indicates that the veteran had pain and fatigability on some 
activities, and was significantly functionally limited by 
knee pain.  However, the report is negative for muscle 
weakness and noted that muscle strength was good.  Although 
the objective medical evidence does show slight limitation of 
motion of each knee, this limitation of motion does not even 
satisfy the schedular requirements for a 10 percent 
evaluation, regardless of whether some, or all, of the 
limitation is caused by pain.  Diagnostic Codes 5260 and 
5261.  Accordingly, the Board concludes that the veteran's 
knee disabilities are correctly evaluated as 10 percent 
disabling, and higher evaluations under sections 4.40, 4.45 
or 4.59 for complaints of pain are not warranted.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 
Vet. App. at 202.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1999) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, although the veteran has testified that his 
bilateral knee disability prevents certain employment, the 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  

In light of the above, evaluations in excess of 10 percent 
for right knee patellofemoral syndrome and left knee 
patellofemoral syndrome are denied.


ORDER

An increased evaluation for right patellofemoral syndrome is 
denied.

An increased evaluation for left patellofemoral syndrome is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

